902 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Dennis Oliver FRALEY, Petitioner.
No. 89-8045.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1990.Decided April 26, 1990.Rehearing and Rehearing In Banc Denied May 22, 1990.

On Petition for Writ of Mandamus.
Dennis Oliver Fraley, petitioner pro se.
MOTION TO PROCEED IN FORMA PAUPERIS, DENIED;  PETITION DENIED.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Dennis Oliver Fraley, a federal prisoner, brought this petition for writ of mandamus challenging the transfer of his civil RICO action from the Northern District of West Virginia to the Northern District of Texas pursuant to 28 U.S.C. Sec. 1404.  The transferee court received and docketed the RICO action on September 5, 1989;  the mandamus petition was filed on September 21, 1989.


2
An appellate court does not have jurisdiction to review a Sec. 1404 transfer after the transferee court has received and docketed the case.   Love v. Belzberg, 834 F.2d 730, 733 (9th Cir.1987), cert. denied, 56 U.S.L.W. 3683 (U.S. Apr. 4, 1988) (No. 87-1430);  In re Sosa, 712 F.2d 1479, 1480 (D.C.Cir.1983).  Because Fraley's mandamus petition was filed after his case was docketed in the transferee court, this Court does not have jurisdiction to review the transfer.  Therefore, we deny leave to proceed in forma pauperis and deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not significantly aid in the decisional process.


3
MOTION TO PROCEED IN FORMA PAUPERIS, DENIED.


4
PETITION DENIED.